Luke, J.
In a suit by Metropolitan Life Insurance Company against David E. Duggan for the recovery of the balance due on a promissory note, after all the evidence in behalf of the parties had been introduced, the trial judge directed a verdict in favor of the plaintiff. The defendant’s motion for a new trial having been overruled, the movant excepted.
Beyond doubt, as we think, the evidence demanded a verdict in favor of the plaintiff. Hence the general grounds of the motion for a new trial, as well as the second special ground, which is general in its nature, were properly overruled. The other special ground of the motion presents no question for decision by this court, since it is not complete and understandable within itself.

Judgment affirmed.


Broyles, C. J., and Jenleins, P. J., concur.